DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Notes
	Reference Signal - CSI-RS, CRI, DMRS, PSS, SSS (spec [0076, 96])
	RSRP RSRQ CSI
Index - BeamIndex ([0100]), RAPreambleIndex ([0131, 170]), SSB index ([0234])
Radio Network Identifier – RNTI

Other prior art
US-20210029739 [0115]: RNTI may be a function of an SS block index
US-20100260156 [0159]
US-20180279380 [0031, 32]: determine RA-RNTI value based on time and frequency RACH resource and SS block/beam index or index for RACH preamble subset
Claim 9 - US-20150245347 [0110]: delay offset via PDCCH order DCI such that UE shall transmit RACH with a delay for 

Allowable Subject Matter
Claim 5, 6, 7, 10, 15, 16, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 11, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1 of U.S. Patent No. 11259293. Although the claims at issue are not identical, they are not patentably distinct from each other because 
As to claim 1, 11, 20: US-11259293 teaches a method comprising: selecting, by a wireless device, a first downlink reference signal from one or more downlink reference signals based on a received signal strength of the first downlink reference signal being above a value (claim 1); determining, based on an index of the first downlink reference signal, a radio network identifier (claim 1); receiving a downlink control information (DCI) addressed to the radio network identifier and indicating one or more random access occasions (ROs) (claim 1); and transmitting, in response to receiving the DCI, a preamble via one of the one or more Ros (claim 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Independent Claims
Claim(s) 1, 11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akoum (US-20190089442) in view of Abedini (US-20190110314), Tirronen (US-20180263060).
As to claim 1, 11, 20: Akoum teaches a method comprising: selecting, by a wireless device, a first downlink reference signal from one or more downlink reference signals based on a received signal strength of the first downlink reference signal being above a value ([0041, 0058]: select reference signal that is strongest).
Akoum may not explicitly teach determining, based on an index of the first downlink reference signal, a radio network identifier.  However, Abedini teaches determining, based on an index of the first downlink reference signal, a radio network identifier (fig.3, [0072]: RA-RNTI determined based on SS block index, ID_1).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining radio identifier, taught by Abedini, into the communication system, taught by Akoum, in order to implement a well-known feature of a pre-defined protocol and to differentiate and identify a connected UE in the cell or a specific radio channel. In addition it would have been obvious to combine Akoum and Abedini in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Akoum may not explicitly teach receiving a downlink control information (DCI) addressed to the radio network identifier and indicating one or more random access occasions (ROs); and transmitting, in response to receiving the DCI, a preamble via one of the one or more Ros.  However, Tirronen teaches receiving a downlink control information (DCI) addressed to the radio network identifier and indicating one or more random access occasions (ROs) ([0051]); and transmitting, in response to receiving the DCI, a preamble via one of the one or more ROs ([0051]: UE checks for its RNTI, reads the DCI, and sends preamble sequence on PRACH).
Thus, it would have been obvious to one of ordinary skill in the art to implement send preamble on PRACH based on DCI, taught by Tirronen, into the communication system, taught by Akoum, in order to implement a well-known feature of a pre-defined protocol and to enable the UE to communicate with the BS. In addition it would have been obvious to combine Akoum and Tirronen in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Dependent Claims
Claim(s) 2, 3, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akoum (US-20190089442) in view of Abedini (US-20190110314), Tirronen (US-20180263060).
As to claim 2, 12: Akoum teaches the method of claim 1, 11.
Akoum may not explicitly teach wherein the determining is based on the index indicating a time resource in which the first downlink reference signal is received. However, Abedinin teaches wherein the determining is based on the index indicating a time resource in which the first downlink reference signal is received (fig.3, [0072]: RA-RNTI determined based on SS block index, ID_1).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining radio identifier, taught by Abedini, into the communication system, taught by Akoum, in order to implement a well-known feature of a pre-defined protocol and to differentiate and identify a connected UE in the cell or a specific radio channel. In addition it would have been obvious to combine Akoum and Abedini in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 3, 13: Akoum teaches the method of claim 1, 11.
Akoum may not explicitly teach wherein the index comprises a first index of a first slot associated with a reception of the first downlink reference signal.  However, Abedinin teaches wherein the index comprises a first index of a first slot associated with a reception of the first downlink reference signal (fig.3, [0072]: RA-RNTI determined based on SS block index, ID_1).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining radio identifier, taught by Abedini, into the communication system, taught by Akoum, in order to implement a well-known feature of a pre-defined protocol and to differentiate and identify a connected UE in the cell or a specific radio channel. In addition it would have been obvious to combine Akoum and Abedini in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 4, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akoum (US-20190089442), Abedini (US-20190110314), Tirronen (US-20180263060) in view of Wang (US-20200252858).
As to claim 4, 14: Akoum teaches the method of claim 1, 11.
Akoum may not explicitly teach further comprising: receiving, from a base station, one or more messages indicating one or more monitoring occasions for the DCI.  However, Wang teaches further comprising: receiving, from a base station, one or more messages indicating one or more monitoring occasions for the DCI ([0081]: indicate DCI coming in next paging occasion that UE needs to monitor).
Thus, it would have been obvious to one of ordinary skill in the art to implement indicating DCI monitoring occasion, taught by Wang, into the communication system, taught by Akoum, in order to implement a well-known feature of a pre-defined protocol and to enable the UE to receive the DCI. In addition it would have been obvious to combine Akoum and Wang in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Claim(s) 8, 9, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akoum (US-20190089442), Abedini (US-20190110314), Tirronen (US-20180263060) in view of Xiong (US-20180212659), Nan (US-20170013643).
As to claim 8, 17: Akoum teaches the method of claim 1.
Akoum may not explicitly teach wherein the DCI further indicates a second time offset to a first RO of the one or more Ros.  However, Xiong teaches wherein the DCI further indicates a second time offset to a first RO of the one or more Ros ([0033]: ‘PRACH time offset can be indicated in the DCI format used for scheduling of RAR message’).
Thus, it would have been obvious to one of ordinary skill in the art to implement indicating RA offset, taught by Xiong, into the communication system, taught by Akoum, in order to implement a well-known feature of a pre-defined protocol and to enable communication on the RACH. In addition it would have been obvious to combine Xiong and Akoum in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Akoum may not explicitly teach … , and wherein the one or more ROs: comprise consecutive ROs multiplexed in at least one of a frequency domain or a time domain; and are ordered in an increasing order of frequency resource indexes followed by increasing order of time resource indexes, wherein the ordering starts from the first RO.  However, Nan teaches … , and wherein the one or more ROs: comprise consecutive ROs multiplexed in at least one of a frequency domain or a time domain; and are ordered in an increasing order of frequency resource indexes followed by increasing order of time resource indexes, wherein the ordering starts from the first RO ([0363]: ‘random access opportunities are numbered first in ascending order of frequencies and then is ascending order of time’).
Thus, it would have been obvious to one of ordinary skill in the art to implement ordering multiplexed ROs, taught by Nan, into the communication system, taught by Akoum, in order to implement a well-known feature of a pre-defined protocol and to indicate time-frequency resources for sending random access preamble. In addition it would have been obvious to combine Akoum and Nan in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

As to claim 9, 18: Akoum teaches the method of claim 8, further comprising: 
Akoum may not explicitly teach determining the first RO by applying the second time offset to an end of a reception of the DCI.  However, Xiong teaches determining the first RO by applying the second time offset to an end of a reception of the DCI ([0033]: PRACH time offset can be indicated in the DCI format used for scheduling of RAR message after having received DCI format).
Thus, it would have been obvious to one of ordinary skill in the art to implement indicating RA offset, taught by Xiong, into the communication system, taught by Akoum, in order to implement a well-known feature of a pre-defined protocol and to enable communication on the RACH. In addition it would have been obvious to combine Xiong and Akoum in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Akoum may not explicitly teach determining at least one RO from the one or more ROs, … and selecting a second RO from the at least one RO, wherein the one of the one or more ROs is the second RO.  However, Nan teaches determining at least one RO from the one or more ROs, … and selecting a second RO from the at least one RO, wherein the one of the one or more ROs is the second RO ([0363]: ‘random access opportunities are numbered first in ascending order of frequencies and then is ascending order of time’).
Thus, it would have been obvious to one of ordinary skill in the art to implement ordering multiplexed ROs, taught by Nan, into the communication system, taught by Akoum, in order to implement a well-known feature of a pre-defined protocol and to indicate time-frequency resources for sending random access preamble. In addition it would have been obvious to combine Akoum and Nan in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.
Akoum may not explicitly teach wherein the at least one RO is associated with the first downlink reference signal.  However, Abedini teaches wherein the at least one RO is associated with the first downlink reference signal (fig.3, [0072]: RA-RNTI determined based on SS block index, ID_1).
Thus, it would have been obvious to one of ordinary skill in the art to implement determining radio identifier, taught by Abedini, into the communication system, taught by Akoum, in order to implement a well-known feature of a pre-defined protocol and to differentiate and identify a connected UE in the cell or a specific radio channel. In addition it would have been obvious to combine Akoum and Abedini in a known manner to obtain predictable results as the combination would not change the essence, quiddity, or functionality of the prior art references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG SUK OH whose telephone number is (571)270-5273. The examiner can normally be reached M-F 10a-6a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW C OH/           Primary Examiner, Art Unit 2466